                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                            October 15, 2019
                           UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

JANET LYNN PELC, D/B/A                  §
RESTORE RENEW, ET AL.,                  §
                                        §
             Plaintiffs.                §
                                        §
VS.                                     §    CIVIL ACTION NO. 3:18–CV–00205
                                        §
AMY HOWARD, ET AL.,                     §
                                        §
             Defendants.                §


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      On September 3, 2019, Defendants’ Partial Motion for Summary Judgment on

Plaintiffs’ Causes of Action for Breach of Contract and Attorney’s Fees (Dkt. 31) and

Defendants’ Partial Motion for Summary Judgment on Plaintiffs’ Causes of Action for

Common-Law Fraud and Violations of DTPA (Dkt. 32) were referred to United States

Magistrate Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 35. On

September 24, 2019, Judge Edison filed a Memorandum and Recommendation (Dkt. 52)

recommending that Defendants’ Partial Motion for Summary Judgment on Plaintiffs’

Causes of Action for Breach of Contract and Attorney’s Fees (Dkt. 31) and Defendants’

Partial Motion for Summary Judgment on Plaintiffs’ Causes of Action for Common-Law

Fraud and Violations of DTPA (Dkt. 32) be denied.
       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, the Court orders that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 52) is approved
              and adopted in its entirety as the holding of the Court;

       (2)    Defendants’ Partial Motion for Summary Judgment on Plaintiffs’ Causes of
              Action for Breach of Contract and Attorney’s Fees (Dkt. 31) is denied; and

       (3)    Defendants’ Partial Motion for Summary Judgment on Plaintiffs’ Causes of
              Action for Common-Law Fraud and Violations of DTPA (Dkt. 32) is denied.
                                       15 day of October, 2019.
              Signed and entered this ____




                                          ______________________________________
                                                 JEFFREY VINCENT BROWN
                                              UNITED STATES DISTRICT JUDGE




                                             2
